Citation Nr: 1116104	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active service from January 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  

In March 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  

In May 2008, the Board remanded this case.  In a subsequent decision, dated in April 2010, the Board denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement.

The Veteran appealed the April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the April 2010 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

In a February 2011 letter, the Veteran's son, on behalf of the Veteran, raised the issue of entitlement to special monthly compensation based on need for aid and attendance.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 







FINDINGS OF FACT

1.  In April 1987, the Veteran underwent a left superficial parotidectomy and cranial nerve VII repair; he subsequently experienced left-sided facial nerve damage.       

2.  The medical evidence of record shows that the Veteran's left-sided facial nerve damage was a result of his April 1987 surgery and was a reasonably foreseeable risk of that surgery.  

3.  The evidence is in relative equipoise as to whether the Veteran was competent to sign the consent form prior to his April 1987 surgery.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement, is warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, significantly changed the law prior to the pendency of this claim. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that compensation under 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement, is warranted.  Therefore, a further discussion of the VCAA duties is unnecessary at this time.


II.  Factual Background

By an April 1983 rating action, the RO granted service connection for the residuals of a head injury.  The RO stated that during service, the Veteran incurred a head injury and subsequently experienced syncopal episodes and depression.  He was later diagnosed with organic brain syndrome, associated with dysthymic disorder, and seizures of the Jacksonian type, as residuals of his in-service head injury.  Thus, service connection for the aforementioned disorders was granted, with a 100 percent rating assigned to the post-traumatic organic brain syndrome with dysthymic features, and a 20 percent rating assigned to the post-traumatic Jacksonian seizure disorder, both ratings effective from April 15, 1982.   

Treatment records from the VA Medical Center (VAMC) in Gainesville, Florida show that in April 1987, the Veteran was diagnosed with a pleomorphic adenoma of the left parotid and underwent a left superficial parotidectomy and cranial nerve VII repair.  It was noted that the Veteran had a one-year history of a left posterior mandibular mass that was growing slowly.  He had not experienced any facial weakness and had been relatively asymptomatic.   Prior to the surgery, he signed a Standard Form 522, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, dated in April 1987.  In the form, it was noted that the Veteran was scheduled to undergo a left superficial parotidectomy.  It was also indicated that the nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications had been fully explained to the Veteran.  It was further noted that the Veteran acknowledged that no guarantees had been made to him concerning the results of the operation or procedure.  The risks of the surgery were listed and they included the following: bleeding, infection, and facial nerve damage.     

In August 2002, the Veteran filed a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement.

In May 2004, a VA examination was conducted by M.I.D., M.D.  At that time, Dr. D. stated that during the Veteran's April 1987 surgery, there was injury to the upper, lower, and middle division of the left facial nerve with immediate left facial paralysis, which included loss of ability to smile on the left side and to successfully close the left eye completely.  Following the physical examination, Dr. D. diagnosed the Veteran with left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement.  In a July 2004 addendum to the May 2004 VA examination report, Dr. D. opined that in regard to the Veteran's 1151 claim, it was his opinion that the injury to the left facial nerve was a known possible complication of that surgery and did not reflect negligence.  According to Dr. D., it was an unfortunate outcome.  

A VA examination was conducted in June 2004.  At that time, the examiner stated that he had reviewed the Veteran's claims folder.  He indicated that during the Veteran's April 1987 surgery, a complication arose when the facial nerve was transected.  There was an attempt to reanastomose that facial nerve but it was not successful.  After the surgery, the Veteran developed complete paralysis of the facial nerve on the left with Bell's phenomenon.  Following the physical examination, the pertinent diagnosis was iatrogenic left nerve transection during a left parotid surgery that occurred in a VA facility in April 1987, with residual left nerve facial paralysis.  The examiner opined that it was clearly documented that the left facial nerve paralysis occurred as a complication of the 1987 surgery, and therefore, should be treated as a complication of surgery in a VA facility.    

In March 2008, the Veteran testified at a hearing at the Central Office in Washington, D.C.  At that time, he alleged that he did not give informed consent for the April 1987 surgery.      

Pursuant to the Board's May 2008 remand, Dr. M.D., the examiner from the Veteran's May 2004 VA examination, provided an addendum to the May 2004 examination report.  In the February 2009 addendum, in response to the question as to whether the Veteran was informed prior to the surgery of the ordinary risk factors of the surgery, Dr. D. stated that there was clearly a pre-operative consent obtained in April 1987 for a superficial parotidectomy.  The risks of infection, bleeding, and facial nerve injury were clearly spelled out in the pre-operative consent form and the notes from the nurses confirmed that the Veteran understood the risks of the surgery.  Dr. D. indicated that the Veteran's left-sided facial nerve damage was clearly a complication of the April 1987 surgery; it was an unfortunate complication but it was explained to the Veteran before the surgery that it was a possibility, albeit a small possibility.  According to Dr. D., that did not signify carelessness or poor training in the performance of the procedure.  

In July 2009, Dr. D. provided a second addendum to the May 2004 VA examination report.  At that time, he stated that he had previously noted that the Veteran had signed a consent form prior to his April 1987 surgery and that the nurses indicated that the Veteran understood the risks of the procedure.  Upon a further review of the Veteran's claims file, Dr. D. noted that the Veteran had a long history of organic brain syndrome that was due to a traumatic brain injury, and that the Veteran was service-connected for such disability and receiving a 100 percent disability rating.  Dr. D. further reported that the evidence of record included psychiatric treatment notes where it was indicated that the Veteran was schizophrenic.  In addition, Dr. D. stated that in several pre-operative and post-operative treatment records, dated in 1987, it was reported that the Veteran had significant memory recall deficits, even about the parotid surgery.  According to Dr. D., one might take issue that the Veteran may not have been mentally competent to give his consent prior to his surgery, given his service-connected disability.  Dr. D. indicated that it was still his opinion that the surgical complication of the left-sided facial nerve damage did not represent lack of skill, care, or attempt to mislead the Veteran.  Dr. D. noted that his concern was whether the Veteran was competent to give consent, and that the Board needed to take that into consideration when it decided the case.  



III.  Pertinent Laws and Regulations

The Board notes that 38 U.S.C.A. § 1151 was amended by Section 422 of Public Law 104-204.  The current version of the law is more stringent than the old version. The new law is effective with respect to claims filed on or after October 1, 1997. The Veteran filed his current claim in August 2002.  Thus, the current version of the law applies to his case.  VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision- making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; require injections of any substance into a joint space or body cavity; or involve testing for Human Immunodeficiency Virus (HIV).

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



IV.  Analysis

In this case, there are three primary questions: (1) is the Veteran's left-sided facial nerve paralysis a result of his April 1987 left superficial parotidectomy that was conducted at a VA facility; (2) was it a foreseeable consequence or risk; and (3) was the Veteran duly and appropriately notified of the risk, and affirmatively consented thereto.  

The medical opinions of record unequivocally answer that questions (1) and (2) above are in the affirmative, i.e., the Veteran's left-sided facial nerve paralysis was due to and was a reasonably foreseeable risk of the April 1987 surgery.  In the May and June 2004 VA examination reports, with subsequent addendums, the examiners provided reasons for the above conclusions.         

The issue then becomes one of informed consent.  In this regard, the Board recognizes that prior to the Veteran's April 1987 surgery, he signed a consent form where he indicated that he understood the nature of the surgery he was to undergo and the risks of such surgery, which included bleeding, infection, and facial nerve damage.  However, there are definitive parameters as to what consists of informed consent, including as specifically delineated in the pertinent portions of 38 C.F.R. § 17.32 cited above.  Specifically, under 38 C.F.R. § 17.32(b), in order to give informed consent, the patient must have "decision-making capacity" and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  The Board observes that in 38 C.F.R. § 17.32 (a), "decision-making capacity" is defined as the ability to understand and appreciate the nature and consequences of health care treatment decisions.  In this case, given that the Veteran experienced a traumatic brain injury during service and is service-connected for organic brain syndrome, associated with dysthymic disorder, the question arises as to whether he had the decision-making capacity to provide informed consent prior to his April 1987 surgery.       

As noted in the Joint Motion, in the July 2009 addendum, Dr. D. did not provide a conclusive opinion that the Veteran was not competent to give his informed consent prior to the April 1987 surgery, i.e., he lacked the decision-making capacity to provide his consent prior to the surgery.  Rather, Dr. D. reported that the Board should take into consideration when it decided the case as to whether the Veteran was competent to provide informed consent in April 1987, given his history of organic brain syndrome, dysthymic disorder, and schizophrenia.  Dr. D. further stated that one might take issue that the Veteran may not have been mentally competent to give consent prior to his surgery given his service-connected disability.  This statement suggests that the Veteran was not competent to give informed consent prior to his April 1987 surgery, and that due to his service-connected organic brain syndrome and dysthymic disorder, and nonservice-connected schizophrenia, he did not have the ability to understand and appreciate the nature and consequences of his proposed surgery, thereby lacking the "decision-making capacity" which is necessary in order to give informed consent.   

In the instant case, the Board recognizes that the evidence of record is negative for a specific medical opinion showing that the Veteran was not competent to give his informed consent prior to the April 1987 surgery.  However, in light of the above, and in consideration of the July 2009 addendum from Dr. D., the Board has determined that the relevant positive and negative evidence is in approximate equipoise as to whether the Veteran was competent, i.e., had decision-making capacity, to give informed consent prior to his April 1987 surgery.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was not competent, i.e., did not have decision-making capacity, to give informed consent prior to his April 1987 surgery.  Absent the Veteran's informed consent, VA is deemed to have acted negligently in causing his left-sided facial nerve damage.  38 C.F.R. § 3.361(d)(1)(ii) (2010).  Thus, the Board finds that VA furnished the surgical treatment that caused additional disability, namely left-sided facial nerve damage, without the Veteran's informed consent.  As such, there was fault on VA's part in furnishing the surgical treatment in April 1987, and the Board therefore concludes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement, is warranted.  

ORDER

Compensation benefits under the provisions of  38 U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage after the resection of a left parotid enlargement, is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


